Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: 1-3, 9, 13, 17 and 20
Cancelled: 6-8
Added: 24
Therefore, claims 1-5 and 9-24 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prest et al. (US 2014/0098009 A1, hereinafter “Prest”).

As to claim 20, Prest (Fig. 7A) discloses a head-mounted display (700) comprising: 
a display unit (Para. 0065) having a display (130) for displaying graphical content to a user (Para. 0065); and 
a facial interface (120) coupled to the display unit and configured to engage a face of the user to support the display unit thereon (Para. 0074), the facial interface including: 
an upper engagement structure (Fig. 19B element 1930), the upper engagement structure being fixedly positioned relative to the display unit to prevent movement therebetween when engaging a forehead of the face of the user (Para. 0094-0095, the actuator 1910 only moves the dovetailed followers 1934); and 
a lower engagement structure (1934) directly below the upper engagement structure (1930) and movably positioned relative to the display unit to allow movement therebetween when engaging a lower facial structure of the face of the user (Para. 0095-0096). 
As to claim 21, Prest discloses the head-mounted display according to claim 20, wherein the upper engagement structure is interchangeably coupleable to the display unit with another upper engagement structure having a different size (Fig. 32 element 3218; Para. 0139). 

As to claim 22, Prest discloses the head-mounted display according to claim 21, wherein the facial interface is interchangeably coupleable to the display unit with another facial interface having the other upper engagement structure (Fig. 32 element 3210; Para. 0139, the face frame 3218 can be interchangeably coupled to a different HMD. The upper engagement structure of the different HMD is interpreted to read on “other upper engagement structure”.). 

As to claim 23, Prest discloses the head-mounted display according to claim 20, wherein the display unit and the facial interface are cooperatively configured to block environmental light from eyes of the user (Figs. 7B, 20; Para. 0074).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 10-12, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (US 2004/0061663 A1, hereinafter “Reynolds”) in view of Seibert et al. (US 2019/0235255 A1, hereinafter “Seibert”).
As to claim 1, Reynolds (Fig. 4) discloses a head-mounted display (Fig. 4) comprising: 
a display unit (20) having a display (26) for displaying graphical content to a user (Para. 0021); and 
a facial interface (Fig. 2 element 42) coupled to the display unit and configured to engage a face of the user to support the display unit thereon, the facial interface having an upper portion that engages a forehead of the user (the parts of element 42 that will contact with the forehead of the user) and side portions that engage temple regions of the user (the parts of element 42 that will contact with the temple region of the user). 
Reynolds does not disclose wherein the facial interface includes a lateral stabilizer that selectively transfers force between one of the side portions and the display unit;
a controller that operates the lateral stabilizer to selectively transfer the force upon sensing a condition selected from movement of the display unit in real space above a threshold value, movement of the display unit relative to a head of the user above the threshold value, or the graphical content.
However, Seibert (Fig. 8) teaches wherein the facial interface includes a lateral stabilizer (46) that selectively transfers force between one of the side portions and the display unit (Para. 0049, 0061-0062, when the pad portion is moved away/towards the user, the force will be transferred between the side portions and the optical assembly as well as shown in Figs. 3-5);
a controller  (Fig. 9 element 44) that operates the lateral stabilizer to selectively transfer the force upon sensing (54) a condition selected from movement of the display unit in real space above a threshold value, movement of the display unit relative to a head of the user above the threshold value, or the graphical content (Para. 0067, 0073-0074, The pad portion is adjusted based on the distance between the optical assembly and the eyes as shown in figs. 4-5. The distance is interpreted to read on “above the threshold value”. The optical assembly is interpreted to be part of the display unit). 


 	As to claim 2, Reynolds (Fig. 2) discloses the head-mounted display according to claim 1, wherein the facial interface includes a force distributor (46) having an upper segment that forms the upper portion (the parts of element 42 that will contact with the forehead of the user) and two side segments that form the side portions (the parts of element 42 that will contact with the temple region of the user), wherein forward movement of the upper segment causes inward movement of the side segments (Para. 0025, wherein, due to the fact that element 42 can bend, a forward force applied to the upper portion by the forehead will result in a decrease radius of curvature of element 42, which will necessarily produce an inward force applied to the side temple regions);  
wherein the display unit and the facial interface are cooperatively configured to block
environmental light from eyes of the user (Para. 0026-0028).

As to claim 3, Reynolds (Fig. 2) discloses the head-mounted display according to claim 24, wherein the facial interface includes a force distributor (42) having an upper segment that forms the upper portion (the parts of element 42 that will contact with the forehead of the user) and two side segments that form the side portions (the parts of element 42 that will contact with the temple region of the user), wherein forward movement of the upper segment causes inward movement of the side segments (Para. 0025, wherein, due to the fact that element 42 can bend, a forward force applied to the upper portion by the forehead will result in a decrease radius of curvature of element 42, which will necessarily produce an inward force applied to the side temple regions). 

As to claim 10, Reynolds discloses the head-mounted display according to claim 1, wherein the display unit and the facial interface are cooperatively configured to block environmental light from eyes of the user (Fig. 2; Para. 0026-0028). 
 
As to claim 11, Reynolds (Fig. 2) discloses the head-mounted display according to claim 10, wherein the facial interface (42) includes a cover (Para. 0025, The outer surface of the foam material 46. The foam material is also generally covered by a cloth material.) and an internal force distributor (46) that converts forward force into the inward force (Para. 0025), and the cover covers the internal force distributor and blocks the environmental light (Para. 0026-0027). 

 	As to claim 12, Reynolds (Fig. 1) discloses the head-mounted display according to claim 1, wherein the facial interface (42) is interchangeably couplable to the display unit with another facial interface (Fig. 6; Para. 0027-0028, the display system 14 can be releasably mounted on the support panel 52). 

As to claim 13, Reynolds (Fig. 4) discloses a head-mounted display comprising: a display unit (20) having a display (26) for displaying graphical content to a user (Para. 0021); 
a controller (Fig. 3 element 13; Para. 0020); and 
a facial interface (Fig. 2 element 42) coupled to the display unit and configured to engage a face of the user for supporting the display unit thereon (Para. 0025), wherein the facial interface includes: 
side portions that engage opposing sides of the face of the user (the parts of element 42 that will contact with the temple region of the user). 
Reynolds does not disclose lateral stabilizers that are selectively operated by the controller for changing inward force applied by the side portions to the sides of the face of the user.
by the controller (44) for changing inward force applied by the side portions to the sides of the face of the user (Figs. 3-5; Para. 0049, 0061-0062, when the pad portion is moved away/towards the user, the force will be transferred to the side portions as well).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Seibert to include a stepper motor in the device disclosed by Reynolds. The motivation would have been to automatically adjust the distance of the optical assembly in the HMD (Para. 0003, 0049). 

As to claim 14, Reynolds discloses the head-mounted display according to claim 13, 
wherein the display unit and the facial interface are cooperatively configured block
environmental light from eyes of the user (Para. 0026-0028). 
Reynolds does not explicitly disclose wherein the lateral stabilizers are selectively operated upon sensing a movement condition of the display unit.
However, Seibert (Fig. 8) teaches wherein the lateral stabilizers (46) are selectively operated upon sensing a movement condition of the display unit (Para. 0067, 0073-0074, The pad portion is adjusted based on the distance between the optical assembly and the eyes as shown in figs. 4-5. The optical assembly is interpreted to be part of the display unit. The optical assembly will be moved until it satisfies the condition.)
It would have been obvious to one of ordinary skill in the art to combine the teaching of Seibert to include a stepper motor in the device disclosed by Reynolds. The motivation would have been to automatically adjust the distance of the optical assembly in the HMD (Para. 0003, 0049). 

As to claim 15, Seibert teaches the head-mounted display according to claim 13, wherein the lateral stabilizers are selectively operated upon sensing a movement condition of the display unit (Para. 
 
As to claim 16, Seibert teaches the head-mounted display according to claim 15, wherein the movement condition is one of movement of the display unit in real space or movement of the display unit relative to a head of the user (Figs. 4-5; Para. 0034-0035). 

 	As to claim 17, Seibert (Fig. 8) teaches the head-mounted display according to claim 16, wherein the head-mounted display further comprises a sensor (54) for sensing the movement condition and wherein the controller (44) operates the lateral stabilizers (46) according to the movement condition sensed by the sensor (Para. 0066-0067). 

As to claim 18, Reynolds (Fig. 2) discloses the head-mounted display according to claim 13, wherein the facial interface includes an upper portion (“forehead portion”) and converts forward force to the upper portion to the inward force applied by the side portions to the opposing sides of the face of the user (Para. 0025, wherein, due to the fact that element 42 can bend, a forward force applied to the upper portion by the forehead will result in a decrease radius of curvature of element 42, which will necessarily produce an inward force applied to the side temple regions). 

As to claim 19, Reynolds discloses the head-mounted display according to claim 13, wherein the display unit and the facial interface are cooperatively configured block environmental light from eyes of the user (Para. 0026-0028).

As to claim 24, Reynolds discloses the head-mounted display according to claim 1, wherein the facial interface transfers forward force applied to the upper portion by the forehead into inward force applied by the side portions to the temple regions (Para. 0025, wherein, due to the fact that element 42 can bend, a forward force applied to the upper portion by the forehead will result in a decrease radius of curvature of element 42, which will necessarily produce an inward force applied to the side temple regions). 


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds and Seibert as applied to claim 3 above, and further in view of Ginther (US 2014/0157496 A1, hereinafter “Ginther”).

As to claim 4, Reynolds does not disclose the head-mounted display according to claim 3, wherein the facial interface includes supports, and the force distributor is pivotable about the supports for the upper segment to move forward and the side segments to move inward. 
However, Ginther (Fig. 16A) teaches wherein the facial interface includes supports (206), and the force distributor is pivotable about the supports for the upper segment to move forward and the side segments to move inward (Fig. 16A; Para. 0221-0222).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Ginther to add the support members in the device disclosed by Reynolds. The motivation would have been to provide a proper fitting for different head sizes (Ginther; Para. 0220). 
 
As to claim 5.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds and Seibert as applied to claim 24 above, and further in view of Nagata et al. (US 2017/0205846 A1, hereinafter “Nagata”).

As to claim 9, Reynolds does not disclose the head-mounted display according to claim 24, wherein the facial interface includes a fluid-filled bladder, and forward force to the upper portion displaces fluid in the fluid-filled bladder toward the side portions. 
However, Nagata (Fig. 2A) teaches wherein the facial interface includes a fluid-filled bladder (P1, P3; Para. 0019, gel P1 is interpreted to read on the fluid, and the packaging member P3 is interpreted to read on the bladder), and forward force to the upper portion displaces fluid in the fluid-filled bladder toward the side portions (Fig. 3A-3C; Para. 0019-0020, when the user presses the gel portion on the front side, the gel will naturally flow/expand to the side portions).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teaching of Nagata to use gel material in the device disclosed by Reynolds. The combination would have merely yielded predictable results to fit various shapes of head in the HMD (Nagata; Para. 0018). 
 
Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Ellis Et al. (US 10,761,567 B2) discloses a removable facial interface (Fig. 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625            

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625